Exhibit 10.1

 

EXECUTION VERSION

 

Additional Credit Extension Amendment

 

This Additional Credit Extension Amendment is dated as of October 23, 2014 (this
“Amendment”) by and among Manufacturers and Traders Trust Co. (the “Additional
Lender”), Select Medical Corporation, a Delaware corporation (the “Borrower”),
Select Medical Holdings Corporation, a Delaware corporation (“Holdings’) and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
June 1, 2011 and as amended by Amendment No. 1 dated as of August 8, 2012, the
Additional Credit Extension Amendment dated as of August 13, 2012, Amendment
No. 2 dated as of November 6, 2012, Amendment No. 3 dated as of February 15,
2013, the Additional Credit Extension Amendment dated as of February 20, 2013,
Amendment No. 4 dated as of June 3, 2013, and Amendment No. 5, dated as of
March 4, 2014, as amended, supplemented and in effect from time to time (the
“Credit Agreement”; capitalized terms used herein and not defined shall have the
meanings set forth in the Credit Agreement), among SELECT MEDICAL HOLDINGS
CORPORATION (“Holdings”), SELECT MEDICAL CORPORATION (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent (the
“Administrative Agent” and the “Collateral Agent,” respectively), MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and GOLDMAN SACHS BANK USA, as
Co-Syndication Agents, MORGAN STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents, and the several banks and
other financial institutions from time to time party thereto as lenders (the
“Lenders”).

 

WHEREAS, Section 2.21 of the Credit Agreement permits the Credit Agreement to be
amended from time to time in order to provide for Extended Revolving
Commitments;

 

WHEREAS, the Additional Lender has agreed, on the terms and conditions set forth
herein, to provide $6,750,000 in aggregate principal amount of Extended
Revolving Commitments in the form of 2018 Extended Revolving Commitments, as
contemplated by Section 2.21 of the Credit Agreement ;

 

WHEREAS, in accordance with Section 2.21, the Additional Lender’s existing
Revolving Commitments will be reduced in an amount that corresponds with the
2018 Extended Revolving Commitments being provided hereunder by the Additional
Lender;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE. Amendments. The Credit Agreement is, effective as of the Amendment
Effective Date (as defined below) hereby amended to reflect (x) that the
Additional Lender is providing $6,750,000 in aggregate principal amount of 2018
Extended Revolving Commitments and (y) that the $6,750,000 in aggregate
principal amount of the Additional Lender’s existing Revolving Commitments are
hereby reduced to zero. In addition, after giving effect to this Amendment on
the Amendment Effective Date, the aggregate amount of the Lenders’ 2018 Extended
Revolving Commitments shall be as set forth on Schedule II to this Amendment.

 

--------------------------------------------------------------------------------


 

SECTION TWO. Conditions to Effectiveness. This Amendment shall become effective
on October 23, 2014 (the “Amendment Effective Date”) when, and only when, the
following conditions have been satisfied:

 

(i)                                     this Amendment shall have been executed
and delivered by the Borrower, Holdings, the other Loan Parties, the Additional
Lender and the Administrative Agent;

 

(ii)                                  the Administrative Agent shall have
received copies of the resolutions of the board of directors (or authorized
committee thereof) of (x) Holdings, (y) the Borrower and (z) each Subsidiary
Loan Party approving and authorizing the execution, delivery and performance of
this Amendment, certified as of the Amendment Effective Date by the corporate
secretary or an assistant secretary thereof as being in full force and effect
without modification or amendment;

 

(iii)                               the Administrative Agent shall have received
a legal opinion dated the Amendment Effective Date from Dechert LLP in form and
substance reasonably satisfactory to the Arrangers and the Administrative Agent;

 

(iv)                              the representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects (except to the extent any such
representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof (both before
and after giving effect to the effectiveness of this Amendment) with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that the solvency representation will be deemed to have been made
on the Amendment Effective Date after giving effect to the effectiveness of this
Amendment);

 

(v)                                 to the extent not previously delivered, the
Additional Lender and the Administrative Agent shall have received at least 3
business days prior to the date hereof all documentation and other information
about the Borrower and the Subsidiary Loan Parties required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act that has been requested in writing at least 5 business days
prior to the date hereof;

 

(vii)                           immediately prior to and after giving effect to
the effectiveness of this Amendment, no Default has occurred or is continuing or
shall result from the effectiveness of this Amendment; and

 

(viii)                        to the extent not previously delivered, (i) the
Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance, if applicable, duly executed by the
Borrower and each Loan Party relating thereto) and (ii) the Administrative Agent
shall have received a copy of, or a certificate as to coverage under, the
insurance policies required by Section 5.07 of the Credit Agreement including,
without limitation, flood insurance policies (to the extent required in order to
comply with applicable law) and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance reasonably satisfactory to
the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

SECTION THREE. Post-Closing Covenant. Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any Loan
Document, Borrower hereby agrees with the Administrative Agent to deliver, on or
before the date that is 60 days after the Amendment Effective Date (or such
longer period of time as may be agreed by the Administrative Agent in its sole
discretion), with respect to each Mortgaged Property:

 

(a)                                 an amendment to each existing Mortgage
(each, a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party and in form for recording in the recording office where such Mortgage
was recorded, together with such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing thereof
under applicable law, in each case in form and substance reasonably satisfactory
to the Administrative Agent and otherwise approved by the applicable local
counsel for filing in the appropriate jurisdiction;

 

(b)                                 with respect to each Mortgage Amendment
(other than those Mortgage Amendments relating to Mortgaged Property located in
New Jersey and Ohio), a datedown endorsement to each existing mortgage title
policy (if such endorsement is not available in the jurisdiction, a title search
and modification endorsement in lieu thereof) (each, a “Datedown Endorsement,”
collectively, the “Datedown Endorsements”) relating to the Mortgaged Property
subject to such Mortgage insuring the Administrative Agent that such Mortgage,
as amended by such Mortgage Amendment is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Collateral Agent for the benefit
of the Secured Parties and that there are no Liens of record in violation of the
provisions of the Loan Documents, and such Datedown Endorsement shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;
and

 

(c)                                  with respect to each Mortgage Amendment
relating to Mortgaged Property located in New Jersey and Ohio, (i) title
searches in form and substance reasonably acceptable to the Administrative
Agent, conducted by a title insurance company reasonably acceptable to the
Administrative Agent, which reflect that there are no Liens of record in
violation of the provisions of the Loan Documents and (ii) opinions addressed to
the Administrative Agent and the Collateral Agent for its benefit and for the
benefit of the Secured Parties of (A) local counsel in each jurisdiction where
the Mortgaged Property is located with respect to the enforceability and
perfection of the Mortgages, as amended by such Mortgage Amendments, and other
matters customarily included in such opinions and (ii) counsel for the Borrower
regarding due authorization, execution and delivery of such Mortgage Amendments,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION FOUR. Representations and Warranties. In order to induce the Additional
Lender and the Administrative Agent to enter into this Amendment, the Borrower
represents and warrants to each of the Additional Lender and the Administrative
Agent that, after giving effect to this Amendment, and both before and after
giving effect to the transactions contemplated by this Amendment:

 

(a)                                 no Default or Event of Default has occurred
and is continuing;

 

(b)                                 the entry into this Amendment by
(x) Holdings, (y) the Borrower and (z) each other Loan Party has been duly
authorized by all necessary corporate or other action of each such entity; and

 

(c)                                  each of the representations and warranties
made by each of the Loan Parties in or pursuant to the Loan Documents is true
and correct in all material respects (except to the extent any such
representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a

 

3

--------------------------------------------------------------------------------


 

similar term, in which case such representation and warranty shall be true and
correct in all respects) on and as of the date hereof as if made on the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, in all material respects as of such specific
date).

 

SECTION FIVE. Reference to and Effect on the Loan Documents. On and after the
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment, and this Amendment shall constitute a
“Loan Document” for all purposes under the Credit Agreement. The Credit
Agreement, the Notes and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

SECTION SIX. Reaffirmation. Each Loan Party (x) hereby expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof, the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(y) by its signature below, hereby affirms and confirms (a) its obligations
under each of the Loan Documents to which it is a party, and (b) the pledge of
and/or grant of a security interest in its assets which are Collateral to secure
such Obligations, all as provided in the Security Documents as originally
executed, and acknowledges and agrees that such guarantee, pledge and/or grant
shall continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents and
(z) acknowledges and agrees that each of the Loan Documents in existence as of
the date hereof shall be henceforth read and construed in accordance with and so
as to give full force and effect to the ratifications, confirmations,
acknowledgements and agreements made herein.

 

SECTION SEVEN. Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent) in
accordance with the terms of Section 9.03 of the Credit Agreement.

 

SECTION EIGHT. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION NINE. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

 

SELECT MEDICAL CORPORATION,

 

as the Borrower

 

 

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T.Veit

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON

 

SCHEDULE I HERETO

 

 

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Vice President

 

[Select Medical — Revolver Extension Amendment (Extension)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Dawn L. LeeLum

 

Name:

Dawn L. LeeLum

 

Title:

Executive Director

 

[Select Medical — Revolver Additional Credit Extension Amendment (Extension)]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS & TRADERS TRUST CO.,

 

as an Additional Lender

 

 

 

 

 

 

By:

/s/ Raymond P. Cullen

 

 

Name:

Raymond P. Cullen

 

 

Title:

Vice-President

 

[Select Medical — Revolver Additional Credit Extension Amendment (Extension)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO ADDITIONAL CREDIT EXTENSION AMENDMENT

 

SUBSIDIARY LOAN PARTIES

 

Group 1

 

 

 

 

 

 

1.

Advantage Rehabilitation Clinics, Inc.

 

2.

American Transitional Hospitals, Inc.

 

3.

Baseline Rehabilitation, Inc.

 

4.

C.E.R. - West, Inc.

 

5.

Community Rehab Centers of Massachusetts, Inc.

 

6.

Crowley Physical Therapy Clinic, Inc.

 

7.

Dade Prosthetics & Orthotics, Inc.

 

8.

Douglas Avery & Associates, Ltd.

 

9.

Eagle Rehab Corporation

 

10.

Fine, Bryant & Wah, Inc.

 

11.

Georgia Physical Therapy, Inc.

 

12.

Gulf Breeze Physical Therapy, Inc.

 

13.

Hospital Holdings Corporation

 

14.

Indianapolis Physical Therapy and Sports Medicine, Inc.

 

15.

Intensiva Healthcare Corporation

 

16.

Intensiva Hospital of Greater St. Louis, Inc.

 

17.

Johnson Physical Therapy, Inc.

 

18.

Joyner Sportsmedicine Institute, Inc.

 

19.

Kentucky Rehabilitation Services, Inc.

 

20.

Kessler Institute for Rehabilitation, Inc.

 

21.

Kessler Orthotic & Prosthetic Services, Inc.

 

22.

Kessler Rehab Centers, Inc.

 

23.

Kessler Rehabilitation Corporation

 

24.

Kessler Rehabilitation Services, Inc.

 

25.

Madison Rehabilitation Center, Inc.

 

26.

Metro Rehabilitation Services, Inc.

 

27.

Metro Therapy, Inc.

 

28.

New England Rehabilitation Center of Southern New Hampshire, Inc.

 

29.

NovaCare Occupational Health Services, Inc.

 

--------------------------------------------------------------------------------


 

 

30.

NovaCare Outpatient Rehabilitation East, Inc.

 

31.

NovaCare Outpatient Rehabilitation, Inc.

 

32.

NovaCare Rehabilitation of Ohio, Inc.

 

33.

NovaCare Rehabilitation, Inc.

 

34.

Pacific Rehabilitation & Sports Medicine, Inc.

 

35.

PR Acquisition Corporation

 

36.

Pro Active Therapy of North Carolina, Inc.

 

37.

Pro Active Therapy of South Carolina, Inc.

 

38.

Pro Active Therapy of Virginia, Inc.

 

39.

Pro Active Therapy, Inc.

 

40.

Professional Sports Care Management, Inc.

 

41.

Professional Therapeutic Services, Inc.

 

42.

Professional Therapy Systems, Inc.

 

43.

PTSMA, Inc.

 

44.

RCI (Michigan), Inc.

 

45.

RCI (WRS), Inc.

 

46.

Regency Management Company, Inc.

 

47.

Rehab Provider Network - East I, Inc.

 

48.

Rehab Provider Network - East II, Inc.

 

49.

Rehab Provider Network - Indiana, Inc.

 

50.

Rehab Provider Network - New Jersey, Inc.

 

51.

Rehab Provider Network - Pennsylvania, Inc.

 

52.

Rehab Provider Network of Colorado, Inc.

 

53.

Rehab Provider Network of Florida, Inc.

 

54.

Rehab Provider Network of New Mexico, Inc.

 

55.

Rehab Provider Network of North Carolina, Inc.

 

56.

Rehab Provider Network of South Carolina, Inc.

 

57.

Rehab Provider Network of Texas, Inc.

 

58.

Rehab Provider Network of Virginia, Inc.

 

59.

Rehab Provider Network-Michigan, Inc.

 

60.

Rehab Provider Network-Ohio, Inc.

 

61.

RehabClinics (GALAXY), Inc.

 

62.

RehabClinics (PTA), Inc.

 

63.

RehabClinics (SPT), Inc.

 

64.

RehabClinics, Inc.

 

--------------------------------------------------------------------------------


 

 

65.

Rehabilitation Center of Washington, D.C., Inc.

 

66.

RPN of NC, Inc.

 

67.

S.T.A.R.T., Inc.

 

68.

Select Employment Services, Inc.

 

69.

Select Hospital Investors, Inc.

 

70.

Select Medical of Kentucky, Inc.

 

71.

Select Medical of Maryland, Inc.

 

72.

Select Medical of New York, Inc.

 

73.

Select Medical Rehabilitation Clinics, Inc.

 

74.

Select Medical Rehabilitation Services, Inc.

 

75.

Select NovaCare - KOP, Inc.

 

76.

Select NovaCare - PBG, Inc.

 

77.

Select NovaCare - PIT, Inc.

 

78.

Select Physical Therapy Holdings, Inc.

 

79.

Select Physical Therapy Network Services, Inc.

 

80.

Select Physical Therapy of Chicago, Inc.

 

81.

Select Physical Therapy Orthopedic Services, Inc.

 

82.

Select Provider Networks, Inc.

 

83.

Select Rehabilitation Hospital - Hershey, Inc.

 

84.

Select Specialty Hospital - Ann Arbor, Inc.

 

85.

Select Specialty Hospital - Arizona, Inc.

 

86.

Select Specialty Hospital - Augusta, Inc.

 

87.

Select Specialty Hospital - Beech Grove, Inc.

 

88.

Select Specialty Hospital - Charleston, Inc.

 

89.

Select Specialty Hospital - Cincinnati, Inc.

 

90.

Select Specialty Hospital - Colorado Springs, Inc.

 

91.

Select Specialty Hospital - Columbus, Inc.

 

92.

Select Specialty Hospital - Conroe, Inc.

 

93.

Select Specialty Hospital - Dallas, Inc.

 

94.

Select Specialty Hospital - Danville, Inc.

 

95.

Select Specialty Hospital - Denver, Inc.

 

96.

Select Specialty Hospital - Durham, Inc.

 

97.

Select Specialty Hospital - Erie, Inc.

 

98.

Select Specialty Hospital - Evansville, Inc.

 

99.

Select Specialty Hospital - Flint, Inc.

 

--------------------------------------------------------------------------------


 

 

100.

Select Specialty Hospital - Fort Smith, Inc.

 

101.

Select Specialty Hospital - Fort Wayne, Inc.

 

102.

Select Specialty Hospital - Gainesville, Inc.

 

103.

Select Specialty Hospital - Greensboro, Inc.

 

104.

Select Specialty Hospital - Grosse Pointe, Inc.

 

105.

Select Specialty Hospital - Jackson, Inc.

 

106.

Select Specialty Hospital - Johnstown, Inc.

 

107.

Select Specialty Hospital - Kalamazoo, Inc.

 

108.

Select Specialty Hospital - Kansas City, Inc.

 

109.

Select Specialty Hospital - Knoxville, Inc.

 

110.

Select Specialty Hospital - Laurel Highlands, Inc.

 

111.

Select Specialty Hospital - Lexington, Inc.

 

112.

Select Specialty Hospital - Little Rock, Inc.

 

113.

Select Specialty Hospital - Longview, Inc.

 

114.

Select Specialty Hospital - Macomb County, Inc.

 

115.

Select Specialty Hospital - Madison, Inc.

 

116.

Select Specialty Hospital - McKeesport, Inc.

 

117.

Select Specialty Hospital - Memphis, Inc.

 

118.

Select Specialty Hospital - Midland, Inc.

 

119.

Select Specialty Hospital - Milwaukee, Inc.

 

120.

Select Specialty Hospital - Nashville, Inc.

 

121.

Select Specialty Hospital - North Knoxville, Inc.

 

122.

Select Specialty Hospital - Northeast New Jersey, Inc.

 

123.

Select Specialty Hospital - Northeast Ohio, Inc.

 

124.

Select Specialty Hospital - Northwest Detroit, Inc.

 

125.

Select Specialty Hospital - Oklahoma City, Inc.

 

126.

Select Specialty Hospital - Omaha, Inc.

 

127.

Select Specialty Hospital - Orlando, Inc.

 

128.

Select Specialty Hospital - Palm Beach, Inc.

 

129.

Select Specialty Hospital - Panama City, Inc.

 

130.

Select Specialty Hospital - Pensacola, Inc.

 

131.

Select Specialty Hospital - Phoenix, Inc.

 

132.

Select Specialty Hospital - Pittsburgh/UPMC, Inc.

 

133.

Select Specialty Hospital - Pontiac, Inc.

 

134.

Select Specialty Hospital - Quad Cities, Inc.

 

--------------------------------------------------------------------------------


 

 

135.

Select Specialty Hospital - Saginaw, Inc.

 

136.

Select Specialty Hospital - San Antonio, Inc.

 

137.

Select Specialty Hospital - Savannah, Inc.

 

138.

Select Specialty Hospital - Sioux Falls, Inc.

 

139.

Select Specialty Hospital - South Dallas, Inc.

 

140.

Select Specialty Hospital - Springfield, Inc.

 

141.

Select Specialty Hospital - Tallahassee, Inc.

 

142.

Select Specialty Hospital - Topeka, Inc.

 

143.

Select Specialty Hospital - TriCities, Inc.

 

144.

Select Specialty Hospital - Tulsa, Inc.

 

145.

Select Specialty Hospital - Western Michigan, Inc.

 

146.

Select Specialty Hospital - Western Missouri, Inc.

 

147.

Select Specialty Hospital - Wichita, Inc.

 

148.

Select Specialty Hospital - Wilmington, Inc.

 

149.

Select Specialty Hospital - Winston-Salem, Inc.

 

150.

Select Specialty Hospital - Youngstown, Inc.

 

151.

Select Specialty Hospital - Zanesville, Inc.

 

152.

Select Specialty Hospitals, Inc.

 

153.

Select Subsidiaries, Inc.

 

154.

Select Synergos, Inc.

 

155.

Select Transport, Inc.

 

156.

Select Unit Management, Inc.

 

157.

SemperCare, Inc.

 

158.

Sports & Orthopedic Rehabilitation Services, Inc.

 

159.

The Rehab Group, Inc.

 

160.

Theraworks, Inc.

 

161.

Victoria Healthcare, Inc.

 

162.

OHRH ES, Inc.

 

163.

GRSH ES, Inc.

 

164.

Select Specialty Hospital — Daytona Beach, Inc.

 

165.

Select Specialty Hospital — Melbourne, Inc.

 

166.

GH General — San Antonio, LLC

 

167.

GR General — Scottsdale, LLC

 

--------------------------------------------------------------------------------


 

Group 2

 

 

 

 

 

 

168.

SelectMark, Inc.

 

169.

SLMC Finance Corporation

 

 

 

Group 3

 

 

 

 

 

 

170.

Select Physical Therapy of Albuquerque, Ltd.

 

171.

Select Physical Therapy of Birmingham, Ltd.

 

172.

Select Physical Therapy of Blue Springs Limited Partnership

 

173.

Select Physical Therapy of Cave Springs Limited Partnership

 

174.

Select Physical Therapy of Colorado Springs Limited Partnership

 

175.

Select Physical Therapy of Connecticut Limited Partnership

 

176.

Select Physical Therapy of Denver, Ltd.

 

177.

Select Physical Therapy of Green Bay Limited Partnership

 

178.

Select Physical Therapy of Illinois Limited Partnership

 

179.

Select Physical Therapy of Kendall, Ltd.

 

180.

Select Physical Therapy of Knoxville Limited Partnership

 

181.

Select Physical Therapy of Lorain Limited Partnership

 

182.

Select Physical Therapy of Louisville, Ltd.

 

183.

Select Physical Therapy of Portola Valley Limited Partnership

 

184.

Select Physical Therapy of Scottsdale Limited Partnership

 

185.

Select Physical Therapy of St. Louis Limited Partnership

 

186.

Select Physical Therapy of West Denver Limited Partnership

 

187.

Select Physical Therapy Texas Limited Partnership

 

 

 

Group 4

 

 

 

 

 

 

188.

Select Physical Therapy of Ohio Limited Partnership

 

189.

Select Physical Therapy Limited Partnership for Better Living

 

 

 

Group 5

 

 

 

 

 

 

190.

Regency Hospital of Odessa, LLLP

Group 6

 

 

 

 

 

 

191.

Regency Hospital Company of Macon, L.L.C.

 

192.

Regency Hospital Company of Meridian, L.L.C.

 

193.

Regency Hospital Company of South Atlanta, L.L.C.

 

194.

Regency Hospital Company of South Carolina, L.L.C.

 

--------------------------------------------------------------------------------


 

 

195.

Regency Hospital of Cincinnati, LLC

 

196.

Regency Hospital of Columbus, LLC

 

197.

Regency Hospital of Covington, LLC

 

198.

Regency Hospital of Greenville, LLC

 

199.

Regency Hospital of Jackson, LLC

 

200.

Regency Hospital of Minneapolis, LLC

 

201.

Regency Hospital of North Central Ohio, LLC

 

202.

Regency Hospital of North Dallas Holdings, LLC

 

203.

Regency Hospital of Northwest Arkansas, LLC

 

204.

Regency Hospital of Northwest Indiana, LLC

 

205.

Regency Hospital of Southern Mississippi, LLC

 

206.

Regency Hospital of Toledo, LLC

 

207.

Regency Hospital of Odessa Limited Partner, LLC

 

208.

Regency Hospital of Fort Worth Holdings, LLC

 

 

 

Group 7

 

 

 

 

 

 

209.

Kessler Professional Services, LLC

 

210.

Argosy Health, LLC

 

211.

Select Medical Property Ventures, LLC

 

212.

Select Specialty Hospital — Northern Kentucky, LLC

 

213.

Select Specialty Hospital — Tulsa/Midtown, LLC

 

214.

West Gables Rehabilitation Hospital, LLC

 

215.

GP Therapy, L.L.C.

 

216.

The Rehab Group — Murfreesboro, LLC

 

217.

Regency Hospital Company, L.L.C.

 

218.

Regency Hospitals, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO ADDITIONAL CREDIT EXTENSION AMENDMENT

 

2018 Extended Revolving Commitments

 

Lender

 

Amount

 

 

 

 

 

J.P. MORGAN CHASE BANK, N.A.

 

$

46,750,000.00

 

BANK OF AMERICA, N.A.

 

$

46,750,000.00

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

46,750,000.00

 

ROYAL BANK OF CANADA

 

$

46,750,000.00

 

GOLDMAN SACHS BANK USA

 

$

40,000,000.00

 

MORGAN STANLEY BANK, N.A.

 

$

40,000,000.00

 

PNC BANK, NATIONAL ASSOCIATION

 

$

19,500,000.00

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

$

6,750,000.00

 

MANUFACTURERS & TRADERS TRUST CO.

 

$

6,750,000.00

 

Total

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------